DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
The Applicant has introduced its claim set with “The embodiments of the invention in which an exclusive property or privilege is claimed are defined as follows:” which is contrary to Office practice.  As discussed in MPEP §608.01(m): “present Office practice is to insist that each claim must be the object of a sentence starting with ‘I 9or we) claim,’ ‘The invention claimed is’ (or the equivalent)”.  Instantly, the Applicant has eschewed the Office’s practice and appropriate correction is requested.  
As per claim 1, Applicant recites “sending messages of rendezvous locations to meet to other autonomous vehicles” which is awkwardly phrased with respect to “of”.  
As per claims 2-14 and 16-17, Applicant has neglected to include a comma after the numerals indicating the base claim being recalled (i.e. “claim 1”).  
As per claim 3, Applicant recites the abbreviation “LADAR” without providing a parenthetical expounding of the full term.  Given the popularity of LIDAR in contrast to LADAR, one having ordinary skill in the art may misapprehend the meaning of the claim at first glance without appreciating the similar meaning of the term.
As per claim 8, Applicant recites “Road Network Definition File (R9NDF)” which appears to contain a typographical error.  For the purposes of examination, this has been interpreted in favor of the customary abbreviation ‘RNDF’ which is also utilized by the Applicant’s Specification.
As per claim 10, Applicant recites “the rendezvous plans constantly sent” which appears to be missing the word ‘are’ between “rendezvous plans” and “constantly”.
The term "constantly" in claim 10 is a relative term which renders the claim indefinite.  The term "constantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As per claim 13, Applicant recites “good characteristics such as a friendly territory or a place of tactical advantage or in the direction of travel or provided by the user” which is awkwardly phased in the over utilization of the alternative term “or” and the complete lack of commas.  
As per claim 14, Applicant recites “sends an alert” after “the rest of the autonomous vehicles”.  It appears that the Applicant should have utilized ‘send’ rather than the pluralized form.
As per claim 16, Applicant recites “locations leads to the final”, which appears to be improperly pluralized with regard to either locations or leads.
.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.;
As per claim 2, Applicant recites “sensors that can detect features”.
As per claim 4, Applicant recites “a communication mechanism”.
As per claim 5, Applicant recites “a localization system”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant recites “communication mechanism” which has been interpreted under 35 U.S.C. §112(f) supra.  The Applicant’s Specification does not disclose any structural elements to fulfill the recited means.  As such, the claim is lacking requisite written description. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant recites “localization system” which has been interpreted under 35 U.S.C. §112(f) supra.  The Applicant’s Specification does not disclose any structural elements to fulfill the recited means.  As such, the claim is lacking requisite written description. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

As per claims 1-17, the Applicant has provided a preamble, namely a “system comprising” or “the system of”.  The utilization of this preamble leads to confusion as to how broad the overall “system” is intended to be.  As recited, it could include a lead autonomous vehicle, other autonomous vehicles, sensors, and so forth.  It appears that the claims would be clearer if the system was refined to describe either a message relaying system as mentioned in paragraph [0021] of the Applicant’s Specification or a message conveying system as described in the current title of the instant Application.  The current preamble is ambiguous and renders the scope of the claims indefinite.
As per claim 1, Applicant recites “sending messages of rendezvous locations to meet to other autonomous vehicles following behind which are separated from the convoy”. This claim language suffers from the following problems:
“rendezvous locations to meet to other autonomous vehicles” is unclear as to whether the messages are being sent to other autonomous vehicles or merely provide information where other autonomous vehicles may rendezvous.  This lack of clarity renders the claim indefinite.
“vehicles following behind” does not include a necessary relative term indicative of what the vehicles follow behind.  The Applicant hints at a convoy and lead autonomous vehicle, but it isn’t clear if behind merely refers to following the lead vehicle or some other reference point. This lack of clarity renders the claim indefinite.
Regarding the limitation "the convoy".  There is insufficient antecedent basis for this limitation in the claim.
“following behind which are separated from the convoy” is unclear as the “other autonomous vehicles” are not recited as part of a convoy but merely separate.  As recited, the claim may be referencing either vehicles that are separated from a convoy to which they belong or vehicles that are traveling independent from the recited convoy.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: some element which may comprise the sensors.  As presently recited, there may be a vast system comprising a lead autonomous vehicle, a convoy, other autonomous vehicles, ostensibly a transceiver, yet no indication where the sensors fit into the scope of the claim.
Claim 3 recites the limitation "the sensor".  There is insufficient antecedent basis for this limitation in the claim.  
As per claim 3, Applicant recites “the sensor” comprises “ranging sensors”, or alternatively “acoustic sensors”, which is indefinite with regard to whether a single sensor is intended to be made up of a plurality of sensors or if the Applicant is intending to recall the “set of sensors” of claim 2, which is not in the instant chain of dependency.
Claim 4 recites the limitation "the database of the lead autonomous vehicle".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitation "the database of the autonomous vehicles coming behind".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 4 recites the limitation "the autonomous vehicles coming behind".  There is insufficient antecedent basis for this limitation in the claim.  
As per claim 4, Applicant recites: “the database of the autonomous vehicles coming behind" which appears to either be reciting a single database for a plurality of vehicles or a typographical error.  The lack of clarity renders this claim indefinite.  
As per claim 4, Applicant recites: "the database of the autonomous vehicles coming behind" which is indefinite as “coming behind” is not provided any sort of referential relationship and is essentially meaningless as recited.
As per claim 4, Applicant recites “a communication mechanism between” which is unclear with regard to the brevity of the terminology utilized and a lack of fully characterizing what is intended to be claimed.  The limitation could be a mechanism for communication between the databases or a communication mechanism physically located between the two recited databases that could take the form of anything from a wired (or wireless connection) to a transceiver.
Claim 5 recites the limitation "the autonomous vehicles coming behind".  There is insufficient antecedent basis for this limitation in the claim. 
As per claim 5, Applicant recites a single localization system simultaneously on the lead autonomous vehicle and a plurality of autonomous vehicles coming behind.  As recited, it is unclear what the Applicant is seeking to claim and thus the claim is rendered indefinite.
As per claim 6, Applicant recites “conveying messages to the rest of the autonomous vehicles that come behind of rendezvous locations for the convoy to meet when the autonomous trucks get separated from the lead autonomous vehicle using the path entered by the operator”. This claim language suffers from the following problems:
Regarding the limitation "the rest of the autonomous vehicles ".  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the rest” refers to in view of the message sending recited in claim 1.  As such this claim is indefinite. 
 “conveying messages to the rest of the autonomous vehicles that come behind of rendezvous locations for the convoy to meet” is unclear as to whether the messages are being conveyed to vehicles that are behind of rendezvous locations to meet or are being conveyed to vehicles that may be traveling behind a forward vehicle to meet at rendezvous locations.  This lack of clarity renders the claim indefinite.
“vehicles that come behind of rendezvous locations” does not include a necessary relative term indicative of what the vehicles are coming behind.  The Applicant hints at a convoy and lead autonomous vehicle, but it isn’t clear if behind merely refers to following the lead vehicle or a rendezvous location. This lack of clarity renders the claim indefinite.
Regarding the limitation "the autonomous trucks".  There is insufficient antecedent basis for this limitation in the claim.
Regarding the limitation "the convoy".  There is insufficient antecedent basis for this limitation in the claim.
Regarding the limitation "the path".  There is insufficient antecedent basis for this limitation in the claim.
Regarding the limitation "the operator".  There is insufficient antecedent basis for this limitation in the claim.
“come behind of rendezvous locations for the convoy to meet” is unclear as the “autonomous trucks” are not recited as part of a convoy but merely get separated or how they relate to “the rest of the autonomous vehicles”.  As recited, the claim is unclear as to what it is seeking to recite.  As such, this renders the claim indefinite.
“using the path entered by the operator” further obfuscates the claim as all of the claimed vehicles and trucks are autonomous with no mention of an operator.  It’s unclear how an operator fits into this system, how a path is entered, how such path relates to a convoy, and if the path is used to get vehicles to a rendezvous location or if it is the path along which vehicles have been separated.  This lack of clarity renders the claim indefinite.
As per claim 7, Applicant recites “messages to the rest of the autonomous vehicles that come behind about rendezvous locations for the convoy to meet when the autonomous vehicles get separated from the lead autonomous vehicle using the general direction of travel”. This claim language suffers from the following problems:
Regarding the limitation "the rest of the autonomous vehicles ".  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what “the rest” refers to in view of the message sending recited in claim 1.  As such this claim is indefinite. 
 “conveying messages to the rest of the autonomous vehicles that come behind about rendezvous locations for the convoy to meet” is unclear as to whether the messages are being conveyed to vehicles that are behind of rendezvous locations to meet or are being conveyed to vehicles that may be traveling behind a forward vehicle to meet at rendezvous locations.  This is very ambiguously and awkwardly phrased.  As such, this lack of clarity renders the claim indefinite.
“vehicles that come behind about  rendezvous locations” does not include a necessary relative term indicative of what the vehicles are coming behind.  The Applicant hints at a convoy and lead autonomous vehicle, but it isn’t clear if behind merely refers to following the lead vehicle or a rendezvous location. This lack of clarity renders the claim indefinite.
“the autonomous vehicles get separated” is unclear as the Applicant could be referencing 1) the lead autonomous vehicle, 2) other autonomous vehicles, 3) rest of the autonomous vehicles that come behind about rendezvous locations, 4) all of the above.  This lack of clarity renders the claim indefinite.
Regarding the limitation "the general direction of travel".  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear what element the “direction of travel” may reference as it could be applied to any of the traveling elements recited in the claim. 
 “come behind about rendezvous locations for the convoy to meet” is unclear as the “autonomous vehicles” are not recited as part of a convoy but merely get separated or how they relate to “the rest of the autonomous vehicles” or the “lead autonomous vehicle”.  As recited, the claim is unclear as to what it is seeking to recite.  As such, this renders the claim indefinite.
“get separated from the lead autonomous vehicle using the general direction of travel” further obfuscates the claim as all of the claimed vehicles may have a direction of travel and it isn’t clear if the vehicles are getting separated by using the general direction of travel, if they are getting separated from a lead vehicle using the general direction of travel, or something else entirely.  This lack of clarity renders the claim indefinite.
Regarding the limitation "the convoy".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 8, Applicant recites “conveying messages to other autonomous vehicles that come behind of rendezvous locations for the convoy to meet when the autonomous vehicles get separated from the lead autonomous vehicle using the old route”. This claim language suffers from the following problems:
 “to other autonomous vehicles that come behind” which is not clear as to whether the Applicant is seeking to recall the “other autonomous vehicles” of claim 1 or introduce a new set of “other autonomous vehicles”.  This lack of clarity renders the claim indefinite.
Applicant recites “other autonomous vehicles that come behind of  rendezvous locations” does not include a necessary relative term indicative of what the vehicles are coming behind.  The Applicant hints at a convoy and lead autonomous vehicle, but it isn’t clear if behind merely refers to following the lead vehicle or a rendezvous location. This lack of clarity renders the claim indefinite.
“conveying messages to other autonomous vehicles that come behind of rendezvous locations for the convoy to meet” is unclear as to whether the messages are being conveyed to vehicles that are behind of rendezvous locations to meet or are being conveyed to vehicles that may be traveling behind a leading vehicle to meet at rendezvous locations.  This is very ambiguously and awkwardly phrased.  As such, this lack of clarity renders the claim indefinite.
“vehicles that come behind of rendezvous locations” does not include a necessary relative term indicative of what the vehicles are coming behind.  The Applicant hints at a convoy and lead autonomous vehicle, but it isn’t clear if behind merely refers to following the lead vehicle or a rendezvous location. This lack of clarity renders the claim indefinite.
“the autonomous vehicles get separated” is unclear as the Applicant could be referencing 1) the lead autonomous vehicle, 2) other autonomous vehicles, 3) all of the above.  This lack of clarity renders the claim indefinite.
Regarding the limitation "the old route".  There is insufficient antecedent basis for this limitation in the claim.  
Regarding the limitation "the convoy".  There is insufficient antecedent basis for this limitation in the claim.
 “come behind of rendezvous locations for the convoy to meet” is unclear as the “autonomous vehicles” are not recited as part of a convoy but merely get separated or how they relate to “the autonomous vehicles” or the “lead autonomous vehicle”.  As recited, the claim is unclear as to what it is seeking to recite.  As such, this renders the claim indefinite.
“get separated from the lead autonomous vehicle using the old route” which is confusing as it is not clear if the vehicles are separated as a result of using an old route, if the autonomous vehicle is using an old route, or if the vehicles will meet using an old route.  This lack of clarity renders the claim indefinite.
As per claim 9, the claim has been rendered indefinite for the following reasons:
including the limitation "the road network".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the path".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the operator".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the general direction".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the old route".  There is insufficient antecedent basis for this limitation in the claim.
It is unclear how the RNDF file “contains a-priori data … entered by using the general direction of travel” or “entered by using the old route”.  There appear to be elements missing crucial to bridging a gap between how data is entered into a file and the direction of travel or using the old route.  It’s unclear what the Applicant is seeking to claim.
The Applicant recites “a-priori data” which would be created without examination or analysis1.  It is unclear how the data may be “a-priori” in consideration of the manner in which it is entered.  Information entered by the operator appears as though it would be subjected to examination or analysis by the operator entering such data.  Likewise, it is unclear if the data “entered” by using the general direction of travel or by using the old route would be devoid of such lack of analysis.  
The Applicant’s recitation of “general direction of travel” does not indicate the element to which such direction of travel is relevant (i.e. any of the autonomous entities of claim 1).
The Applicant’s recitation of “the old route” does not indicate the element to which such old route is relevant (i.e. any of the autonomous entities of claim 1).
As per claim 10, the claim has been rendered indefinite as a result of the following issues:
including the limitation "the other autonomous vehicles that come behind".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the operator".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the lead autonomous vehicles".  There is insufficient antecedent basis for this plural limitation in the claim.
Applicant recites that “the rendezvous plans … acknowledged by the other autonomous vehicles that come behind while communications are still active”.  However, claim 1, from which claim 10 depends, appears to indicate that messages may only be sent to vehicles which are separated.  It isn’t clear which vehicles are receiving the messages of claim 1 in view of the instant claim.
As per claim 11, the claim has been rendered indefinite as a result of the following issues:
including the limitation "the other autonomous vehicles coming behind".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the rendezvous plan".  There is insufficient antecedent basis for this limitation in the claim.
Applicant recites “once communications break down” which is unclear as neither the instant claim nor the base claim discuss communications or a break down there of, let alone what the communications may between.  Especially as the Applicant has previously recited the notion of vehicles being separated, it appears the Applicant has not properly introduced a new claim term.  
As per claim 12, Applicant recites “can automatically choose a rendezvous location”.  It is unclear if the Applicant is seeking to recall the plural “rendezvous locations” of claim 1 or introduce a new rendezvous location.  As such, the claim has been rendered indefinite.
As per claim 13, the claim has been rendered indefinite as a result of the following issues:
Applicant recites “the rendezvous location”.  It is unclear if the Applicant is seeking to recall the plural “rendezvous locations” of claim 1 or introduce a new rendezvous location.  If the former, there is a lack of antecedent basis, if not, there is a missing pluralization. As such, the claim has been rendered indefinite.
The term " good" is a relative term which renders the claim indefinite.  The term “good" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
including the limitation "the direction of travel".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
Applicant recites “some good characteristics such as a friendly territory or a lace of tactical advantage or in the direction of travel or provided by the user” which is indefinite as claim terms are clearly missing to bridge between the characteristics that are provided by a user, are in the direction of travel, are of tactical advantage, or as being a friendly territory.  The Applicant has recited a list that doesn’t appear to specifically constitute characteristics of a rendezvous location as currently worded.
Claim 14 recites the limitation "the rest of the autonomous vehicles coming behind the lead".  There is insufficient antecedent basis for this limitation in the claim.
As per claim 14, Applicant recites “that they are no longer in direct contact with the lead autonomous vehicle” which is unclear if the Applicant is utilizing the term “direct contact” to refer to the separation recited in claim 1 or to indicate a new property.  Direct contact is also broad enough to remove clarity from the claim as it could indicate direct physical contact or direct contact via some communication means.  As presently worded, the claim is indefinite.
As per claim 15, the claim has been rendered indefinite as a result of the following issues:
including the limitation "the lead autonomous vehicle".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the convoy".  There is insufficient antecedent basis for this limitation in the claim.
Applicant recites “conveying messages to other autonomous vehicles of predetermined locations for the convoy to meet” which is indefinite as the “of predetermined locations” is not clearly attached as a descriptive phrase limiting the “other autonomous vehicles” or if it is intended to refine the “messages … for the convoy to meet”.
As presently recited “conveying messages [] depending on when there is a loss of communication that occurs” renders the claim indefinite as it is unclear if the Applicant is claiming that the messages are conveyed dependent upon the timing of a loss of communication or if the location of a potential meet up is dependent upon such time.  
As per claim 16, the claim has been rendered indefinite as a result of the following issues:
including the limitation "the predetermined rendezvous locations".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the final rendezvous destination".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the lead autonomous vehicle".  There is insufficient antecedent basis for this limitation in the claim.
The Applicant recites “the predetermined rendezvous locations leads to the final rendezvous destination” which is unclear as the term lead would suggest that something may be guided to the final destination and it doesn’t seem that a predetermined fixed location can guide any entity to a final location.  This claim language is indefinite.
As per claim 17, the claim has been rendered indefinite as a result of the following issues:
including the limitation "the predetermined rendezvous location".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the final rendezvous destination".  There is insufficient antecedent basis for this limitation in the claim.
including the limitation "the lead autonomous vehicle".  There is insufficient antecedent basis for this limitation in the claim.
The Applicant recites “the predetermined rendezvous location does not lead to the final rendezvous destination” which is unclear as the term lead would suggest that something may be guided to the final destination and it doesn’t seem that any predetermined fixed location can guide any entity to a final location.  This claim language is indefinite as it is not clear what the Applicant is intending to claim.
Claims 2-14 and 16-17 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a system, the claim is directed to a statutory category (machine).
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“sending messages of rendezvous locations to meet to other autonomous vehicles”
It appears as though the this claim requires inherent determination processes of either where rendezvous locations may be, timing of sending such information, of who to send it to, or the like.  The indefiniteness of the claim language causes it to appear that the Applicant is seeking to claim limitations akin to Mental Processes.  The claim appears to include concepts performed in the human mind (including an observation, evaluation, judgement, or opinion).    For instance, a human could determine an appropriate rendezvous location for vehicles to meet up to form a convoy.
Step 2A:
Prong 2: The Applicant has not recited any additional elements beyond the judicial exception integrating such exception into a practical application thereof.
As presently recited, claim 1 recites a system, a lead autonomous vehicle, and other autonomous vehicles.  Each of these three additional elements is nothing more than a highly generic limitation.  The Applicant has not provided greater detail of the system, a lead autonomous vehicle, and the other autonomous vehicle to elevate them to anything other than a high level descriptor of a class of device upon which the judicial exception may be applied.  Thus, the Applicant is merely seeking to apply the judicial exception utilizing generic tools. (see MPEP 2106.05(f))
The Applicant’s recitation of “sending” further applies mere insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
As such, the claim does not integrate a judicial exception into a practical application as the claim invention does not pertain to an improvement in any other technology or technical field.  Note the Applicant has not recited a particular machine or manufacturer integral to the claim (MPEP 210605(b)).
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“a system, a lead autonomous vehicle, and other autonomous vehicles”
As described above, each of these is recited at a high level of generality.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
 “sending messages”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g)).  This responds in a conventional way, providing no inventive concept.

This claim is directed to the abstract idea.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 1-14, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.
Claims 15-17 are rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 15 (see MPEP 2106.03):
Step 1: As a system, the claim is directed to a statutory category (machine).
Step 2A: 
Prong 1:  Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 15 is directed to:
“conveying messages to other autonomous vehicles of predetermined locations for the convoy to meet depending on when there is a loss of communication”
It appears as though the this claim requires inherent determination processes of either where meet up locations may be, timing of conveying such information, of who to send it to, identifying a loss of communication, or the like.  The indefiniteness of the claim language causes it to appear that the Applicant is seeking to claim limitations akin to Mental Processes.  The claim appears to include concepts performed in the human mind (including an observation, evaluation, judgement, or opinion).    For instance, a human could determine an appropriate rendezvous location for vehicles to meet up to form a convoy dependent upon learning of a communication outage.
Step 2A:
Prong 2: The Applicant has not recited any additional elements beyond the judicial exception integrating such exception into a practical application thereof.
As presently recited, claim 1 recites a system, a lead autonomous vehicle, and other autonomous vehicles.  Each of these three additional elements is nothing more than a highly generic limitation.  The Applicant has not provided greater detail of the system, a lead autonomous vehicle, and the other autonomous vehicle to elevate them to anything other than a high level descriptor of a class of device upon which the judicial exception may be applied.  Thus, the Applicant is merely seeking to apply the judicial exception utilizing generic tools. (see MPEP 2106.05(f))
The Applicant’s recitation of “conveying” further applies mere insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).
As such, the claim does not integrate a judicial exception into a practical application as the claim invention does not pertain to an improvement in any other technology or technical field.  Note the Applicant has not recited a particular machine or manufacturer integral to the claim (MPEP 210605(b)).
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“a system, a lead autonomous vehicle, and other autonomous vehicles”
As described above, each of these is recited at a high level of generality.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
 “conveying messages”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data outputting (see MPEP 2106.05(g)).  This responds in a conventional way, providing no inventive concept.

This claim is directed to the abstract idea.
Conclusion:  Claim 14 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 15-17, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.




Claim Interpretation
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 10,698,421).
As per claim 1, Harris teaches a system comprising a lead autonomous vehicle sending messages of rendezvous locations to meet to other autonomous vehicles which are separated from the convoy (col. 1, lines 59-65 “in wireless communication with the lead vehicle ... to enable directing or controlling … the autonomous or semi-autonomous vehicle to meet up with the AVT at a way or rendezvous point”).  Harris does not explicitly disclose that the other autonomous vehicles are following behind.  However Harris teaches the consideration of nearby vehicles (Col. 22, lines 9-11).  It would have been obvious to modify Harris with the ability to expressly send messages to vehicles located in a position relatively opposite of the direction of travel of a lead autonomous vehicle which may be more usefully appended to the rear of a convoy to become a useful member thereof rather than causing vehicles ahead of a leading vehicle to wait around for a convoy to approach before such vehicle can continue its course of travel. 

As per claim 2, Harris teaches the system of claim 1 further comprising a set of sensors that can detect features on a road network (Col. 10, lines 46-66 “scan the vehicle environment for [] roadways, lane markings, signs, or signals”).

As per claim 3, Harris teaches the system of claim 1 wherein the sensor further comprises a camera (Col. 10, lines 51-52), LADAR (Col. 10, lines 50 and 53), ranging sensors (Col. 10, lines 50, 53), or acoustic sensors (Col. 10, lines 50-51).

As per claim 4, Harris teaches the system of claim 1 wherein there is a communication mechanism between the database of the lead autonomous vehicle and the database of the autonomous vehicles coming behind (Col. 37, lines 45-66 see also Col. 5, lines 44-56).

As per claim 5, Harris teaches the system of claim 1 wherein there is a localization system on both the lead autonomous vehicle (Col. 50, lines 62-64) and the autonomous vehicles coming behind (Col. 18, lines 26-27 and Abstract “autonomous vehicle may compare its current location”).

As per claim 6, Harris teaches the system of claim 1 further comprising the lead autonomous vehicle conveying messages to the rest of the autonomous vehicles that come behind of rendezvous locations for the convoy to meet when the autonomous trucks get separated from the lead autonomous vehicle (706, Fig. 7, Col. 51, lines 4-8) using the path entered by the operator (Col. 2, lines 56-58 “receive control directions from a remote controller”).

As per claim 7, Harris teaches the system of claim 1 further comprising the lead autonomous vehicle conveying messages to the rest of the autonomous vehicles that come behind about rendezvous locations for the convoy to meet when the autonomous vehicles get separated from the lead autonomous vehicle (706, Fig. 7, Col. 51, lines 4-8) using the general direction of travel (Col. 1, lines 52-56 “a lead vehicle [] may dynamically control the direction [] heading [] of the AVT”).

As per claim 8, Harris teaches the system of claim 1 further comprising the lead autonomous vehicle conveying
messages to other autonomous vehicles that come behind of rendezvous locations for the convoy to meet when the autonomous vehicles get separated from the lead autonomous vehicle (706, Fig. 7, Col. 51, lines 4-8) using the old route (Col. 2, lines 56-58 “receive control directions from a remote controller”)..

As per claim 9, Harris teaches the system of claim 1 further comprising a Road Network Definition File (R9NDF) containing a-priori data about the road network (Col. 28, lines 9-29) from the path entered by the operator, by using the general direction of travel, or by using the old route.

As per claim 10, Harris teaches the system of claim 1 further comprising the rendezvous plans constantly sent by the lead autonomous vehicles (Col. 36, and acknowledged by the other autonomous vehicles that come behind while communications are still active (Col. 37, lines 9-11 “directing the AVT to adjust spacing between vehicles to accept the autonomous vehicle in the middle”).

As per claim 11, Harris teaches the system of claim 1 further comprising the other autonomous vehicles coming behind following the rendezvous plans specified by the lead autonomous vehicle once communications break down (Col. 40, lines 22-26, 36-40, and 51-59 “mounted on the lead vehicle”).

As per claim 12, Harris teaches the system of claim 1 wherein the lead autonomous vehicle can automatically choose a rendezvous location (Col. 40, lines 22-26, 36-40, and 51-59 “mounted on the lead vehicle”).

As per claim 13, Harris teaches the system of claim 1 wherein the rendezvous location has some good characteristics such as a friendly territory or a place of tactical advantage (Col. 4, lines 64-65) or in the direction of travel or provided by the user (Col. 4, lines 64-65).


As per claim 15, Harris teaches the system comprising the lead autonomous vehicle conveying messages to other autonomous vehicles of predetermined locations for the convoy to meet (col. 1, lines 59-65 “in wireless communication with the lead vehicle .. to enable directing or controlling … the autonomous or semi-autonomous vehicle to meet up with the AVT at a way or rendezvous point”). depending on when there is a loss of communication that occurs.

As per claim 16, Harris teaches the system of claim 15 wherein the predetermined rendezvous locations leads to the final rendezvous destination established by the lead autonomous vehicle (Col. 4, lines 64-65).

As per claim 17, Harris teaches the system of claim 15 wherein the predetermined rendezvous location does not lead to the final rendezvous destination established by the lead autonomous vehicle (Col. 4, lines 64-65).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 10,698,421)  as applied to claim 1 above (“Harris”), and further in view of Mudalige (US 2010/0256852).
As per claim 14, Harris teaches the system of claim 1,  Harris does not explicitly disclose that the rest of the autonomous vehicles coming behind the lead autonomous vehicle sends an alert that they are no longer in direct contact with the lead autonomous vehicle. However, in a related invention, Mudalige teaches a follower vehicle notifying the leader vehicle with a leaving notification ([0090]).  It would have been obvious to modify Harris with the ability to allow following vehicles to send an alert indicating an intent to leave a convoy so as to allow the convoy to reorganize appropriately and fill in any vacant positions to tighten up the formation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A GOLDMAN/Examiner, Art Unit 3663                                                                                                                                                                                                        




    
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/a%20priori